Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments/amendment filed on 04/04/2022 have been fully considered and persuasive.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/10/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


35 U.S.C. § 101
4.	The rejection of claims 1-20 under 35 U.S.C. § 101 is withdrawn in view of applicant's amendments.

Allowable Subject Matter
5.	Claims 1-20 are allowed
6.	The following is an examiner’s statements of reasons for allowance:
7. 	 The following references disclose the general subject matter recited in independent claims 1, 9 and 16. 

A.	US Publication No. 2009/0094601 A1 to Vstovskiy et al. provide Device for protecting software of electronic computing programmable devices from unsanctioned usage, copying, modification, distribution and research.

B.	US Publication No. 2001/0051928 A1 to Brody provide an arrangement, method, and system for personalizing published software according to the specific authorized user, and thereby offering protection against unauthorized copying and distribution by discouraging the authorized user from indiscriminately making and distributing unauthorized copies.

C.	US Publication No. 2020/0117532 A1 to Wolfson et al. provide systems, hardware, software, computer-readable media, and methods directed to processes for using machine learning in connection with IoT-triggered preemptive measures in a datacenter.

D. 	US Publication Patent No.: US 9,407,857 B2 Bang et al. to Protection against unauthorized copying of digital media content is achieved by receiving information from a client device related to its storing function used to store digital media content that is to be sent to the client device; and performing a procedure to protect against unauthorized copying of the digital media content if the client device is able to store the digital media content using its storing function.

E. 	US Patent No.: US 5,826,009 Feng to provide a software protection system for a dedicated computer and, more particularly, to an integrated, hardware- and software-based arrangement for totally preventing software from being appropriated or copied by sealing.
Reasons for Allowance 
8.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… a first implementation of the software program to be protected from copying; creating providing a second implementation of the software program, wherein the second implementation provides a same functionality as the first implementation, and wherein the second implementation includes a plurality of dummy operations to increase a number of operations and an execution time of the second implementation on a hardware platform compared to the first implementation running on the same hardware platform; and comparing the second implementation to another software program on the hardware platform to detect a copy of the first implementation by comparing a first plurality of outputs from the second implementation to a second plurality of outputs from the another software program when a plurality of input samples is provided to both the second implementation and to the another software program, wherein it is determined that the another software program is a copy of the first implementation of the software program without extracting the functionality of the another software program”, as recited in claim 1, “… wherein the slow implementation includes a plurality of encoded dummy operations to cause the slow implementation to have a relatively longer execution time than the original software program; providing the slow implementation of the original software program to a subscriber of a service providing access to the inputs and outputs of the original software program; generating a plurality of input samples and providing the plurality of input samples to the original software program and to the slow implementation of the software program; comparing, by the subscriber, a first plurality of outputs received from another software program to a second plurality of outputs received from the slow implementation in response to receiving the plurality of input samples; and determining, by the subscriber, that the first plurality of outputs substantially equals the second plurality of outputs, wherein it is determined that the another software program is a copy of the original software program without extracting the functionality of the another software program”, as recited in claim 9 and “… a first implementation of the software program; generating a second implementation of the software program, wherein the second implementation provides a same functionality as the first implementation, and wherein the second implementation includes a plurality of encoded dummy operations; providing the second implementation to third entity; the third entity providing a plurality of input samples to the second implementation and to a suspected copy of the first implementation, and in response, receiving a plurality of outputs from the second implementation and the suspected copy; the third entity comparing the plurality of outputs from the second implementation to the plurality of outputs from the suspected copy; and determining that the suspected copy is a copy of the first implementation if the plurality of outputs from the second implementation is substantially the same as the outputs from the suspected copy, wherein it is determined that the suspected copy is a copy of the first implementation without extracting the functionality of the suspected copy”, as recited in claim 16. 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1, 9 and 16. For this reason, the specific claim limitations recited in independent claims 1, 9 and 16 taken as whole are found to be novel and allowable.

9.	 The dependent claims 2-8,10-15 and 17-20 which are dependent on the above independent claim being further limiting to the independent claim, definite and enabled by the specification are also allowed.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
April 9, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434